Reiber, C.J.,
¶2. dissenting. I would accept the appeal for several reasons. First, this case has been going on for years, and it appears that resolution of the issue raised in this appeal will likely result in allowing payment of the remaining assets to deserving creditors and policyholders. Second, the superior court granted an unopposed motion for permission to appeal; thus, all parties concerned want an appeal to move the ease forward. Third, given the substantial sum of money at stake, and the nature of the superior court’s ruling, the case is unlikely to settle. Fourth, the issue sought to be appealed involves a pure question of law that can be resolved on the undisputed facts of the case. I am authorized to say that Justice Dooley would also accept the appeal for the same reasons.
Motion for reconsideration granted and appeal accepted August 17, 2007.